UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7717



JEFFREY D. LANCASTER,

                                              Plaintiff - Appellant,

          versus


JERRY MONETTE; NANCY TOOTLE; FRANK HENDERSON;
JOHN POTTER; JOHN DOE; JAMES DOE; JIM DOE; BOB
DOE; ROBERT DOE; LARRY NORMAN; LINDA BLOUNT;
CRAVEN COUNTY COMMISSIONERS; BONNIE DOE;
WILLEY DOE; GEORGE DOE; BOBBY DOE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CA-99-481-5-F)


Submitted:   March 13, 2002                 Decided:   March 21, 2002


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey D. Lancaster, Appellant Pro Se. Scott Christopher Hart,
SUMRELL, SUGG, CARMICHAEL, HICKS & HART, P.A., New Bern, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey D. Lancaster appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no re-

versible error.    Accordingly, we affirm on the reasoning of the

district court.    Lancaster v. Monette, No. CA-99-481-5-F (E.D.N.C.

Sept. 24, 2001).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2